Case 9:20-cv-81205-RAR Document 100 Entered on FLSD Docket 08/06/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                   CASE NO.: 20-cv-81205-RAR


   SECURITIES AND EXCHANGE
   COMMISSION,

           Plaintiff,

   v.

   COMPLETE BUSINESS SOLUTIONS
   GROUP, INC. d/b/a PAR FUNDING, et al,

           Defendants.
                                                 /

        DEFENDANTS’ COMPLETE BUSINESS SOLUTIONS GROUP, INC. AND FULL
         SPECTRUM PROCESSING, INC.’S NOTICE OF INDEPENDENT COUNSEL’S
                    CONTINUING ROLE FOR THE COMPANIES

          Defendants, Complete Business Solutions Group, Inc. d/b/a Par Funding and Full Spectrum

  Processing, Inc. (“the Companies”) submit this Notice, at the Court’s instruction, of independent

  counsel’s continuing role and states as follows:

          The Companies are engaged in the business of Merchant Cash Advances (“MCA’s”) that

  requires a high degree of management. In addition to the internal management team that is

  required to perform the functions necessary to ensure that the MCA portfolio is properly managed,

  and that the funds owed to the Companies are timely collected, the Companies retained

  independent counsel to represent the Companies in litigation to enforce the MCAs. In February

  2020, the Companies retained Fox Rothschild to handle this litigation, which became nationwide

  in scope.




                                        FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 100 Entered on FLSD Docket 08/06/2020 Page 2 of 6




         On July 24, 2020, the owners of the Companies learned of the SEC’s filing of this lawsuit

  from news reports. In order that the Court be made immediately aware of the negative effect the

  SEC’s proposed actions would have on the performance of the MCA portfolio, and thus the ability

  of the Companies to continue to pay investors in the Companies, the owners authorized

  undersigned counsel to immediately file Notices of Appearance and to submit these concerns to

  the Court.

         Thus, on July 27, 2020, undersigned counsel filed its Notice of Appearance, ECF 16 and

  ECF 44, and an Emergency/Expedited Preliminary Response to the SEC’s Motion for Temporary

  Restraining Order, ECF 19. Undersigned counsel appeared at a July 27, 2020 initial telephone

  status conference to present the Court with these concerns about the continued management of the

  MCA portfolio for the Companies. After the status conference, the Court entered its Order

  appointing Receiver, ECF 36, which did not contain the overly broad provisions proposed by the

  SEC.

         On July 28, 2020, undersigned counsel, with the Court’s permission, filed a Response to

  the SEC’s Ex Parte Motions for Appointment of a Receiver and for an Asset Freeze. ECF 43.

  The primary purpose of that submission was to inform the Court of the damage to the Companies,

  and the performance of the MCA portfolio, that would occur if the SEC was granted the type of

  extraordinary, and unnecessary, relief it was requesting in the overly broad, proposed order

  granting its motion for a temporary restraining order and appointment of a receiver.1



  1
    As the SEC’s TRO Motion sought to impose an asset freeze on the Companies as well as the
  individual Defendants and Relief Defendant, ECF 14, at p. 74, the Response also submitted the
  heightened requirements imposed on the SEC before this type of extraordinary preliminary relief
  can be granted, citing Winter v Natural Resources Defense Council, Inc., 555 U.S. 7 (2008) and
  SEC v Schooler, 902 F.Supp.2d 1341, 1359-1361 (S.D. Cal. 2012).

                                                  2
                                       FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 100 Entered on FLSD Docket 08/06/2020 Page 3 of 6




             Later that day, the Court entered its Order granting the SEC’s Motion for a temporary

  restraining order and other ancillary relief, ECF 42 (“TRO Order”). The TRO Order scheduled a

  status conference for August 3 and an Order to Show Cause hearing for August 4.

         As soon as the Court entered the TRO Order, the individual Defendants and the Relief

  Defendant began securing independent counsel. As of the filing of this Notice, independent

  counsel for all individual Defendants and the Relief Defendant have appeared, or are in the process

  of appearing. Undersigned counsel will move to withdraw from continued representation of the

  individual Defendants and Relief Defendant as soon as all counsel have formally appeared for the

  individual Defendants and the Relief Defendant.

         At the August 3 telephone status conference, the Court determined that the August 4 Show

  Cause hearing would be used to discuss the scope of the Order appointing the Receiver, ECF 74.

  Undersigned counsel appeared at the August 4 hearing, to inform the Court of the legal work that

  had been performed for the Companies prior to the SEC’s commencement of this action.2

         At the conclusion of the August 4 hearing, after the Court reaffirmed the Court’s intention

  regarding the scope of the Order appointing the Receiver and the TRO Order, the SEC raised the

  issue of independent counsel’s continuing role for the Companies in light of the appointment of

  the Receiver. The Court instructed undersigned counsel to file a Notice informing the Court of

  independent counsel’s anticipated role, especially in connection with the upcoming Show Cause

  hearing.




  2
   Undersigned counsel also joined, on behalf of the Companies, in the written submission that the
  Court allowed the parties to present regarding the scope of the Order appointing the Receiver.
  ECF 84.

                                                  3
                                        FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 100 Entered on FLSD Docket 08/06/2020 Page 4 of 6




         On August 5, 2020, undersigned counsel informed the Receiver’s counsel, and the SEC,

  that Fox Rothschild will not be defending the SEC’s request for a preliminary injunction at the

  Show Cause hearing. Counsel for the individual Defendants and the Relief Defendant will further

  respond to the SEC’s request for the imposition of a preliminary injunction, both in connection

  with the discovery that will be taken in advance of that hearing, and in the written submission

  authorized by the Court, ECF 97, and the evidence and arguments to be presented at that hearing.

  Undersigned counsel respectfully submits that this Notice addresses the Court’s immediate

  concern so that there will be no confusion caused by representation of the individual Defendants

  and the Relief Defendant at the Show Cause hearing.

         The SEC, however, has continued to question when Fox Rothschild will withdraw from

  representation of the Companies based on the SEC’s contention that independent counsel has not

  continuing role for the Companies in light of the appointment of the Receiver. On August 5, 2020,

  undersigned counsel had a lengthy discussion with the Receiver’s counsel, addressing the legal

  standards governing the right of the owners to continue to have independent counsel participate in

  the management of the MCA portfolio. Undersigned counsel provided the Receiver’s counsel with

  the authority of NCL Corp. v. Lone Star Building Centers, 144 B.R. 140, 173-74 (S.D.Fl.

  1992)(denying motion to disqualify counsel), where the District Court applied binding former Fifth

  Circuit authority to hold that the right to assert the attorney-client privilege, and to control the

  retention of counsel, does not change hands with the assignment of assets, citing In re Yarn

  Processing Patent Validity Litig., 520 F.3d 83, 89-90 (5th Cir. 1976).

         Undersigned counsel discussed with the Receiver’s counsel that as the Court did not

  provide the Receiver with a legal change of control of the Companies, the terms of this

  Receivership order does not, under this binding legal authority, allow the Receiver to control the

                                                   4
                                        FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 100 Entered on FLSD Docket 08/06/2020 Page 5 of 6




  attorney-client privilege and terminate the Companies existing counsel. Undersigned counsel also

  discussed with the Receiver the practical, negative effect that will be imposed on the performance

  of the MCA portfolio if the legal management of that portfolio continues to be interrupted.3

         The Receiver’s counsel informed us that they would consider the legal authority that we

  presented to them, as well as the practical implications on the performance of the MCA portfolio,

  and would respond to us after consulting with the Receiver. We informed the SEC of that

  communication, as well.

         On August 5, the Receiver’s counsel informed us that the Receiver is of the view that he

  controls all the companies. We immediately communicated the Receiver’s positon to counsel for

  the owner of the Companies.

         Undersigned counsel respectfully submits that it remains our ethical duty to continue our

  representation of the Companies, unless and until an arrangement between the owner of the

  Companies and the Receiver can be accomplished, or until the Court orders a change in that

  representation. See ABA Model Rule 1.16; Florida Rules of Professional Conduct 4-1.16. We

  were informed that counsel for the owner of the Companies will communicate with the Receiver

  as to their view of this issue and we were asked to await further instruction. We will await a

  resolution by the Receiver and the owner of the Companies to this issue, and lacking any agreed

  resolution, we will await a further ruling by the Court if this issue is litigated by the Receiver and

  the owner of the Companies.



  3
   At the SEC’s Urgent request, the Court stayed all nationwide litigation, including the actions that
  were effectively collecting money owed to the Companies, and that would be used to pay the
  investors. D.E. 56. Undersigned counsel explained that without a lifting of the stay, to enable the
  Companies to pursue collections under the MCA’s, the substantial accounts receivables that the
  Companies possesses will not be available to pay investors.

                                                    5
                                         FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 100 Entered on FLSD Docket 08/06/2020 Page 6 of 6




                                                     Respectfully submitted,

                                                     FOX ROTHSCHILD LLP
                                                     Attorneys for Complete Business Solutions
                                                     Group, Inc. d/b/a Par Funding and Full
                                                     Spectrum Processing, Inc.

                                                     One Biscayne Tower, Suite 2750
                                                     2 South Biscayne Blvd.
                                                     Miami, Florida 33131
                                                     Telephone: (305) 442-6547
                                                     By:   /s/Joseph DeMaria
                                                          Joseph A. DeMaria, B.C.S.
                                                          Florida Bar No. 764711
                                                          Email: JDeMaria@FoxRothschild.com
                                                     Sec. Email: mmiller-hayle@foxrothschild.com

                                                           Brett Berman, Esq.
                                                           2000 Market Street, 20th Floor
                                                           Philadelphia, PA 19103,
                                                           Tel: (215) 299-2000
                                                           Email: bberman@foxrothschild.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 6, 2020, I electronically filed the foregoing with the Clerk

  of the Court using CM/ECF.

                                                              /s/Joseph A. DeMaria
                                                              Joseph A. DeMaria




                                                 6
                                      FOX ROTHSCHILD LLP
